Citation Nr: 0027685	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee plica 
and joint tenderness, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left knee medial 
meniscus tear, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979, and from April 1990 to July 1992.

This matter arises from a May 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion to 115 degrees with joint line 
tenderness and slight crepitus.

2.  The veteran's left knee torn medial meniscus is 
manifested by frequent episodes of locking and swelling 
without joint effusion. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for right knee plica and joint 
tenderness have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5099-
5020, 5260, 5261 (1999).

2.  The schedular criteria for entitlement to a disability 
rating of 20 percent for left knee medial meniscus tear have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5258, 5259 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased rating 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible, 
inasmuch as a mere allegation that a service-connected 
disability has increased in severity is sufficient to 
establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was granted service connection for disability of 
both knees effective July 1992.  He is currently assigned a 
10 percent rating for each knee.  

In January 1997 the veteran's left knee was evaluated at a VA 
outpatient clinic for complaints of pain and aching.  There 
was evidence of crepitation without swelling.  He was 
referred for an MRI of the left knee in February 1997, which 
showed complete disruption of the medial meniscus with grade 
IV tear.  There was no evidence of joint effusion or bone 
bruising.  The medial and lateral collateral ligaments were 
intact.  

A February 1997 VA examination report of both knees indicated 
that the right knee demonstrated slight crepitus without 
swelling or pain to palpation.  There was flexion to 115 
degrees with slight discomfort and extension to zero degrees.  
There was no instability or other abnormalities noted.  The 
examiner reported that the right knee was within normal 
limits.  Examination of the left knee revealed slight medial 
instability with a negative Drawer sign.  Flexion was to 114 
degrees with pain and extension was to zero degrees.  The 
examiner reported a diagnosis of patellofemoral syndrome, 
left knee, secondary to overuse with persistent pain, 
swelling, and inability to participate in sporting 
activities.  

An April 1997 VA outpatient report indicated that the 
veteran's left knee was swelling and locking.  The physical 
examination showed full range of motion without effusions or 
instability.  A McMurray's test was positive and there was 
mild joint line tenderness along the medial side.  

An August 1998 VA orthopedic evaluation of both knees 
contains findings of right knee positive joint line 
tenderness, positive medial posterior and patellar grind, no 
effusion, positive McMurray's test, negative anterior drawer 
sign, and negative pain with varus/valgus testing.  The 
report with regard to the left knee contains findings of 
positive left knee joint line tenderness, positive anterior 
pedis, positive McMurray's sign (medial aspect), negative 
anterior drawer sign, negative Lachman's test, and no pain 
with varus/valgus testing.  A February 1997 MRI examination 
was noted to reveal a degenerative tear of the posterior horn 
of the medial meniscus.  X-rays were noted to reveal 
subcortical sclerosis, left knee greater than right, with 
normal joint spaces and no evidence of osteophytes.  The 
diagnosis was noted to be left knee medial meniscal tear with 
a notation to schedule the veteran for left knee arthroscopy.  

The veteran was afforded a VA orthopedic examination in 
September 1998.  The examiner reviewed the veteran's medical 
records and noted the veteran's reports of pain, swelling, 
and partial locking in his knees.  The veteran stated that he 
was taking Motrin, 600 milligrams, three times a day; that 
cold and damp weather "bother[ed]" his knees; that he had 
increased pain during flare-ups, but no limitation of motion; 
that he did not use a crutch, walker, or knee brace; and that 
he had not had surgery on his knees.  Upon physical 
examination the range of motion of the knees was found to be 
0 degrees extension and 140 degrees flexion, bilaterally.  No 
objective clinical evidence of pain on motion was noted.  
Pain, but no increasing loss of motion was found following 
repetitive use or during flare-ups.  No edema, effusion, 
instability, weakness, tenderness, heat, or abnormal movement 
was found.  The examiner indicated that shoe wear was the 
same, with no callouses noted.  The examiner reported a 
diagnosis of: History of insidious onset of pain in the knees 
with current examination showing normal range of motion and 
minimal tenderness along the right joint margin, particularly 
of the right knee.  There was no evidence of instability or 
effusion, and the veteran had not had surgery.  X-rays of the 
right knee were in the normal range.

The veteran is currently assigned a 10 percent rating for 
each knee disability pursuant to 38 C.F.R. § 4.71.  The right 
knee has been evaluated under Diagnostic Code (DC) 5020 as 
analogous to synovitis (38 C.F.R. §§ 4.20), and the left knee 
has been evaluated under DC 5259, which refers to removal of 
cartilage.  

The 10 percent rating for the veteran's right knee, assigned 
under DC 5020, is based upon limitation of motion of the 
affected part, as described according to DC 5003, which rates 
degenerative arthritis.  However, when, as in this case, the 
limitation of motion of the joint involved is noncompensable 
under the applicable diagnostic codes (DC 5260, DC 5261), a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion under DC 5003.  While 
the most recent evidence of record regarding the right knee 
shows full range of motion and no limitations due to pain, 
previous VA outpatient records of 1997 and 1998 indicate some 
limitation of motion due to pain.  Moreover, VA outpatient 
records of 1997 and 1998 show crepitus of the right knee 
without instability.  Thus, DC 5257 is also for 
consideration.  However, while August 1998 VA records show 
evidence of positive joint line tenderness and positive 
patellar grind of the right knee, there was no effusion, no 
instability and no pain with varus/valgus testing.  
Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for right knee 
plica and joint tenderness.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a right knee disability, the doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

With regard to the veteran's left knee, the Board notes that 
although the RO has considered the veteran's disability 
according to DC 5259, which refers to a symptomatic knee 
after removal of cartilage, the more appropriate diagnostic 
code is 5258, as there is no evidence of record that the 
veteran has had surgery.  While he was to be referred for 
arthroscopy in August 1998, he reported during a September 
1998 VA examination that he had not had any surgery on either 
knee.  Moreover, as the medical evidence has shown episodes 
of locking, pain, and swelling of the veteran's left knee, 
albeit without effusion, the Board finds that his disability 
more nearly approximates a 20 percent rating under DC 5258.  

The Board also considered DC 5257 with reference to the 
slight medial instability of the left knee as noted in 
February 1997.  However, there has been no evidence to show 
recurrent subluxation or lateral instability of a moderate or 
severe degree that would warrant consideration under this 
particular diagnostic code.  Thus, a disability rating of 20 
percent, and no more, is warranted for a torn media meniscus, 
left knee. 

The Board also notes that the various examinations of the 
veteran's knees have indicated that there was no objective 
evidence of pain of either knee during the range of motion 
study, or, that there was mild joint line tenderness without 
increased functional loss due to pain.  Thus the Board finds 
that while 38 C.F.R. §§ 4.40 and 4.45 are for application 
here, the evidence does not show additional pathology, 
weakness or painful motion beyond that already contemplated 
in the schedular criteria which would warrant an additional 
10 percent rating for either the right knee or left knee.  
See Deluca v. Brown 8 Vet. App. 202 (1995).  


ORDER

A rating in excess of 10 percent for right knee plica and 
joint tenderness is denied.

A 20 percent rating for left knee medial meniscus tear is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

